DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 22 April 2022, on an application filed 10 February 2020.
Claims 1 and 7 have been amended.
Claims 1-20 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-20 under 35 USC 101 have been upheld. Please see below for further details.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites the limitation most associated. The term most is a relative term which renders the claim indefinite. The term most is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no indication of how the association is determined, so it is completely unclear what most refers to, or how to determine what is most associated.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-6 are drawn to a method for receiving, by a computer system that manages an electronic medical record, patient data associated with the medical record; identifying first encounter information in the patient data; comparing the first encounter information with second encounter information that is in a first encounter bundle in the medical record; determining, based on the comparing, that the first encounter information and the second encounter information are associated with the same encounter; adding, based on the determining, the patient data to the first encounter bundle; analyzing the first encounter bundle, resulting in a computer-readable artifact for the first encounter bundle, wherein the analyzing comprises creating a computer-readable artifact from unstructured data within the first encounter bundle; and updating, based in part on the computer-readable artifact, a summary of the first encounter bundle, which is within the four statutory categories (i.e., a process). Claims 7-13 are drawn to a system for receiving first patient data associated with a medical record; identifying first encounter information in the first patient data; comparing the first encounter information with second encounter information that is in a first encounter bundle in the medical record; determining, based on the comparing, that the first encounter information and the second encounter information are associated with different encounters: creating, based on the determining, a second encounter bundle in the medical record: adding. based on the determining, the first patient data to the second encounter bundle; analyzing the second encounter bundle, resulting in a first computer-readable artifact for the second encounter bundle; and creating, based in part on the first computer-readable artifact, a summary of the second encounter bundle, which is within the four statutory categories (i.e. a machine). Claims 14-20 are drawn to a non-transitory computer-readable medium for receiving first patient data associated with a medical record; identifying first encounter information in the first patient data; comparing the first encounter information with second encounter information that is in a first encounter bundle in the medical record; determining, based on the comparing, that the first encounter information and the second encounter information are not associated with the same encounter: creating, based on the determining, a second encounter bundle in the medical record: adding. based on the determining, the first patient data to the second encounter bundle; analyzing the second encounter bundle, resulting in a first computer-readable artifact for the second encounter bundle; and creating, based in part on the first computer-readable artifact, a summary of the second encounter bundle, which is within the four statutory categories (i.e., a manufacture).  

All of the claimed limitations (except for the analyzing limitation and various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including computer system, processor, memory, storage medium) nothing in the claim element precludes the step from practically being performed in the mind. For example, determining in the context of this claim encompasses the user mentally deciding whether patient encounters are related. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – analyzing the first encounter bundle, resulting a computer-readable artifact for the first encounter bundle. The various structural elements processor (including computer system, processor, memory, storage medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to analyzing the first encounter bundle, resulting a computer-readable artifact for the first encounter bundle generically provides an apply it function to the material, it does not specifically apply the steps performed as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1 and/or 2) as being anticipated or clearly anticipated by Buckley et al. (U.S. PG-Pub 2018/0101651 A1), hereinafter Buckley.

As per claim 14, Buckley discloses a computer program product (Buckley, paragraphs 19-26 and Fig. 11.) the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer (Buckley, paragraphs 19-26 and Fig. 11.) to: 
receive first patient data associated with a medical record (Buckley receives patient data associated with the medical record, such as data related to multiple distinct encounters, see paragraphs 19-20.);
identify first encounter information in the first patient data (System recognizes each encounter in the data, see paragraphs 19-20.); 
compare the first encounter information with second encounter information that is in a first encounter bundle in the medical record (Buckley analyzes the patient data to determine whether the encounters are related and should be grouped or not by identifying most significant diagnosis in each, see paragraphs 20-21, analyzing each of the diagnoses associated with the identified most significant diagnoses to retrieve a relevant queryable NomenclatureID to determine logically linked identified most significant diagnoses in the patient data, see paragraphs 22-24.); 
determine, based on the comparing, that the first encounter information and the second encounter information are not associated with the same encounter (Encounters containing logically linked identified most significant diagnoses are placed in the same bundle based on the above comparing, see paragraphs 24-26, where listed encounters [3] and [4] are placed in bundle [3], encounters not matching with other encounters are placed in their own bundles, i.e. encounters [1], [2] and [5] are placed in bundles [1], [2] and [4], respectively.);
create, based on the determining, a second encounter bundle in the medical record (See paragraphs 24-26, encounters not matching with other encounters are placed in their own bundles, i.e. encounters [1], [2] and [5] are placed in bundles [1], [2] and [4], respectively.);
add, based on the determining, the first patient data to the second encounter bundle (See paragraphs 24-26, encounters not matching with other encounters are placed in their own bundles, i.e. encounters [1], [2] and [5] are placed in bundles [1], [2] and [4], respectively.);
analyze the second encounter bundle, resulting in a first computer-readable artifact for the second encounter bundle (The comparing and bundling step creates an artifact or summary, the headline of the grouping of the encounters, such as Asthma, Diabetes Mellitus Type 1, Diabetes Mellitus Other and Other, see paragraphs 24-26.); and 
create, based in part on the first computer-readable artifact, a summary of the second encounter bundle (This artifact is used as the summary, see paragraphs 24-26.).


As per claim 7, the limitations presented in claim 7 are substantially contained within the limitations presented in claim 14, discussed above. Accordingly, claim 7 is rejected over Buckley for at least the same reasons as claim 14, discussed above.

Claim 7 contains one different limitation, that is also met by Buckley: determining, based on the comparing, that the first encounter information and the second encounter information are different encounters and then creating, based on the determining, a second encounter bundle in the medical record, and adding the first patient data to the second encounter bundle (This is disclosed by Buckley as encounters not matching with other encounters are placed in their own bundles, i.e. encounters [1], [2] and [5] are placed in bundles [1], [2] and [4], respectively, see paragraphs 24-26.).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative, claims 7 and 14 are rejected under 35 U.S.C. 103 as being obvious over Buckley, further in view of Fisher (U.S. PG-Pub 2012/0150601 A1).

Alternatively, claims 7 and 14 are rejected over Buckley further in view of Fisher. In this alternative rejection, Buckley fails to explicitly disclose a computer-readable artifact.

Fisher, however, teaches that it was old and well known in the art of data communications at the time of the invention/filing to provide use of a computer-readable artifact (See Fisher, paragraph 74 and claim 14.) to provide a secure transaction system.

Therefore, it would have been obvious to one of ordinary skill in the art of data communications at the time of the invention/filing to modify the encounter bundle processing system of Buckley to include use of a computer-readable artifact, as taught by Fisher, in order to provide a secure transaction system within an encounter bundle processing system. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 8, 10-13, 15 and 17-20 are rejected under 35 U.S.C. 102 as being anticipated by Buckley, or in the alternative, over 35 U.S.C. 103 as being obvious over Buckley/Fisher.

As per claims 8, 10-12, 15 and 17-19, Buckley, or in the alternative Buckley/Fisher, disclose claims 7 and 14, discussed above. Buckley also discloses:
8, 15.	receiving second patient data associated with the medical record (Buckley receives patient data associated with the medical record, such as data related to multiple distinct encounters, see paragraphs 19-20.); 
identifying third encounter information in the second patient data (System recognizes each encounter in the data, see paragraphs 19-20.); 
comparing the third encounter information with the first encounter information and the second encounter information (Buckley analyzes the patient data to determine whether the encounters are related and should be grouped or not by identifying most significant diagnosis in each, see paragraphs 20-21, analyzing each the diagnoses associated with the identified most significant diagnoses to retrieve a relevant queryable NomenclatureID to determine logically linked identified most significant diagnoses in the patient data, see paragraphs 22-24.); 
determining, based on the comparing, that the third encounter information and the first encounter information are is associated with the same encounter (Encounters containing logically linked identified most significant diagnoses are placed in the same bundle based on the above comparing, see paragraphs 24-26, where listed encounters [3] and [4] are placed in bundle [3], encounters not matching with other encounters are placed in their own bundles, i.e. encounters [1], [2] and [5] are placed in bundles [1], [2] and [4], respectively.); 
adding, based on the determining, the second patient data to the second encounter bundle (Encounters containing logically linked identified most significant diagnoses are placed in the same bundle based on the above comparing, see paragraphs 24-26, where listed encounters [3] and [4] are placed in bundle [3].);
analyzing the second encounter bundle, resulting in a second computer-readable artifact for the second encounter bundle (The comparing and bundling step creates an artifact or summary, the headline of the grouping of the encounters, such as Asthma, Diabetes Mellitus Type 1, Diabetes Mellitus Other and Other, see paragraphs 24-26.); 
updating, based at least on the second computer-readable artifact, summary of the second encounter bundle (This artifact is used as the summary, see paragraphs 24-26.); 
10, 17. discarding the computer-readable artifact after the updating (Buckley discloses updating the summary, see paragraphs 24-26. Fisher discloses a computer readable artifact, see paragraph 76 and claim 14.);
11, 18.  wherein the summary of a third encounter bundle is unchanged by the updating (Only changed encounter bundle summaries are changed, see paragraphs 24-26.); and
12, 19.	wherein the analyzing and the creating occur when a summary of the first encounter bundle is requested by a medical practitioner (System provides grouping and summarization of patient medical data when system query by caretaker is performed, see Buckley paragraph 20.).


As per claims 13 and 20, Buckley, or in the alternative Buckley/Fisher, disclose claims 7 and 15, discussed above. Buckley further discloses wherein the analyzing and creating occur in response to a query (Buckley, paragraph 20). Buckley fails to consider computer processing that occurs at a pre-determined time. 

However, Fisher teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide computer processing that occurs at a pre-determined time in order to effectively schedule computer processing for a given function. 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the encounter bundle processing system of Buckley to include computer processing that occurs at a pre-determined time, as taught by Fisher, in order to arrive at an encounter bundle processing system that can effectively schedule computer processing for a given function. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over Buckley, or in the alternative, Buckley/Fisher, further in view of Devarakonda et al. (U.S. PG-Pub 2015/0356270 A1).

As per claim 1, the limitations presented in claim 1 are substantially contained within the limitations presented in claims 7 and 14, discussed above. Accordingly, claim 1 is rejected over Buckley, or in the alternative Buckley/Fisher, for at least the same reasons as claims 7 and 14, discussed above.

Claim 1 contains two limitations that differ from claims 7 and 14, and are rejected over Buckley, or in the alternative, Buckley/Fisher: 
determining, based on the comparing, that the first encounter information and the second encounter information are most associated with the same encounter; and then creating, based on the determining, a second encounter bundle in the medical record, and adding, based on the determining, the patient data to the first encounter bundle (This is met wherein Buckley analyzes the patient data to determine whether the encounters are related and should be grouped or not by identifying most significant diagnosis in each, see paragraphs 20-21, analyzing each the diagnoses associated with the identified most significant diagnoses to retrieve a relevant queryable NomenclatureID to determine logically linked identified most significant diagnoses in the patient data, see paragraphs 22-24. Encounters containing logically linked identified most significant diagnoses are placed in the same bundle based on the above comparing, see paragraphs 24-26, where listed encounters [3] and [4] are placed in bundle [3].); and
analyzing the first encounter bundle, resulting in a second computer-readable artifact for the second encounter bundle, wherein the analyzing comprises creating a computer-readable artifact from ... data within the first encounter bundle, resulting in [[a]] the computer-readable artifact for the first encounter bundle (The comparing and bundling step creates an artifact or summary, the headline of the grouping of the encounters, such as Asthma, Diabetes Mellitus Type 1, Diabetes Mellitus Other and Other, see paragraphs 24-26. Fisher, in the alternative, also discloses a computer-readable artifact, as shown above.).

Buckley, or in the alternative, Buckley/Fisher, fail to explicitly disclose generating computer readable data from unstructured data.

However, Devarakonda teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide creating of computer readable data computer readable data from unstructured data (Devarakonda discloses the conversion of unstructured patient data to standardized computer readable data, which is used to generate medical problem concepts in order to generate clinical summaries, see Fig. 3 and paragraph 3.) in order to “identify medical problems from an electronic medical record using natural language processing techniques to generate the pertinent medical problems for a patient” (Devarakonda, paragraph 13.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the encounter bundle processing system of Buckley, or in the alternative, Buckley/Fisher, to include computer processing that occurs at a pre-determined time, as taught by Buckley, or in the alternative, Buckley/Fisher, in order to arrive at an encounter bundle processing system that can “identify medical problems from an electronic medical record using natural language processing techniques to generate the pertinent medical problems for a patient” (Devarakonda, paragraph 13.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).



As per claims 2, 3, 5 and 6, the limitations contained in claims 2, 3, 5 and 6 are contained within the limitations presented in claims 10-13, 15 and 17-20. Accordingly, claims 2-3, 5 and 6 are rejected over Buckley/Devarakonda, or in the alternative, Buckley/Fisher/Devarakonda as discussed above, for at least the same reasons as discussed above.


Claims 4, 9 and 16 are rejected under 35 U.S.C. 103 as being obvious over Buckley or Buckley/Devarakonda, or in the alternative Buckley/Fisher or Buckley/Devarakonda/Fisher, further in view of Tholl et al. (U.S. PG-Pub 2006/0149784 A1), hereinafter Tholl. 

As per claims 4, 9 and 16, Buckley or Buckley/Devarakonda, or in the alternative Buckley/Fisher or Buckley/Devarakonda/Fisher discloses claims 1, 7 and 14, discussed above. Buckley also discloses updating information regarding a second encounter bundle, see paragraphs 24-26. Buckley fails to explicitly disclose updating a version number of a dataset.

Tholl discloses updating a version number of a dataset (Tholl, paragraph 95.) in order to provide consistent document handling procedures.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the encounter bundle processing system of Buckley or Buckley/Devarakonda, or in the alternative Buckley/Fisher or Buckley/Devarakonda/Fishe, to include updating a version number of a dataset, as taught by Tholl, in order to provide an encounter bundle processing system that utilizes consistent document handling procedures. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 25 April 2022	 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 101, Applicant argues on pages 8-9 that the claims comprise statutory material because:
	A.	The analyzing limitation “does not simply apply any of the processes performed in applicant’s other limitations”, but rather is a separate process that results in a “computer-readable artifact”; and
	B.	The claims are directed to an improvement in computer technology by “allowing computers to produce [real-time updated medical record summaries] that previously could only be produced by human [professionals]” and that humans would not create a computer-readable artifact to create a summary of a medical record.

The Office respectfully disagrees. Please see the statutory rejection of the claims above.

Regarding A, the Office notes that merely creating data that is readable by a computer does not amount to significantly more then the abstract idea. The analyzing limitation generically provides an apply it function to the material, it does not specifically apply the steps performed as this step is nominal and insignificant. It does not integrate the mental process into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The amendments to claim 1 do not create structural material when viewed separately or in conjuction with the rest of the claim as a whole.

Regarding B, the Office notes that McRO indicates that an “improvement in computer-related technology is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of rules (basically mathematical relationships) that improve computer-related technology by allowing a computer performance of a function not previously performable by a computer. This is distinct from the present invention, where the Appellant claims that the generic computing functions performed by generic computing structure was not previously known (not that it was previously unperformable).

Further, the analyzing limitation that creates the computer-readable artifact was addressed in the statutory rejection as merely applying the steps of the invention, and does not amount to significantly more than the abstract idea.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 10-11 that the prior art rejection should be withdrawn because Fisher is drawn to non-analogous art. In support, the Applicant indicates that “Fisher is not from the same field of endeavor as Applicant's claimed inventions” as it is in the field data communications and wireless devices and 	“Fisher is not reasonably pertinent to the problem faced by Applicant's inventors.” The Applicant continues, arguing that the Office’s position is impossibly broad.

The Office respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the present application is in the field of using computer technology to process electronic data, as is Fisher (see paragraphs 4-6 of Fisher.). Further, Fisher’s use of computer technology to process electronic data transactions securely is reasonably pertinent to the particular problem of the present invention, which uses computer technology to process electronic data in order to analyze patient medical records. It is well-known that medical records present confidential patient information that requires data security considerations, such as Fisher’s use of secure elements to safely and efficiently protect confidential information from being exposed. It is easy to imagine that the processing of electronic medical records as in the present application could be improved by the addition of secure data transaction technologies, such as presented in Fisher.

In order to expedite prosecution, the Office has removed the Fisher reference in an alternative rejection of the claims, as shown above.


The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new references, Buckley, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Buckley, Traversay, Devarakonda, Fisher and Tholl, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (27 January 2022 and 4 October 2021), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
17 May 2022